Citation Nr: 0117173	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  99-04 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
right tibial plateau fracture with laxity of the collateral 
ligaments and traumatic arthritis, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel


INTRODUCTION

The veteran had active service from October 1964 to September 
1968.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's residuals of a right tibial plateau 
fracture with laxity of the collateral ligaments does not 
manifest moderate recurrent subluxation or lateral 
instability.  

3.  The veteran's right knee traumatic arthritis is 
productive of painful motion, but does not manifest 
limitation of flexion to 30 degrees or limitation of 
extension of to 15 degrees.


CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right tibial plateau with 
laxity of the collateral ligaments have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 C.F.R. §§ 3.951, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5257 (2000).

2.  The criteria for a 10 percent evaluation for residuals of 
a fracture of the right tibial plateau with traumatic 
arthritis have been met.  38 U.S.C.A. § 1155 (West 1991); 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.59, 4.71a, Diagnostic Code 5010 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the current disability 
evaluation assigned for his knee disability does not 
accurately reflect the severity of that disability.  
Specifically, the veteran asserts that his disability should 
be evaluated as 30 percent disabling because he is 
experiencing more pain, grinding upon bending his knee, and 
increased instability of the knee, thus entitling him to a 20 
percent evaluation for knee impairment.  The veteran, through 
is representative, also asserts that he is entitled to an 
additional evaluation of 10 percent for arthritis.

As a preliminary matter, the Board finds that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the appellant is required in order 
to comply with the duty to assist as mandated by the Veterans 
Claims Assistance Act.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  In 
this regard, the Board notes that VA fulfilled its duty to 
assist the veteran by obtaining and fully developing all 
relevant evidence necessary for an equitable disposition of 
the issue on appeal.  The RO afforded the veteran VA 
examinations, as well as obtained relevant treatment records.  
The Statement of the Case provided to the veteran and his 
representative informed him of the pertinent laws and 
regulations and the evidence necessary to substantiate his 
claim.  The veteran was also afforded a hearing before the RO 
and a BVA videoconference hearing.  As such, the Board finds 
that the duty to assist was satisfied, and the Board will 
proceed with a disposition on the merits.

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  See 38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.1 (2000).  If two ratings are potentially 
applicable, the higher rating will be assigned if the 
disability more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In 
addition, with any form of arthritis, painful motion is an 
important factor of a disability.  The intent of the Rating 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  See 
38 C.F.R. § 4.59.

Historically, a June 1969 rating decision granted the veteran 
service connection for residuals of a fracture of the right 
tibial plateau with laxity of the collateral ligaments and 
assigned a 10 percent rating.  This evaluation has been in 
effect for more than 20 years and is protected.  See 
38 C.F.R. §  3.951(b) ("A disability which has been 
continuously rated at or above any evaluation of disability 
for 20 or more years for compensation purposes under laws 
administered by the Department of Veterans Affairs will not 
be reduced to less than such evaluation except upon a showing 
that such rating was based on fraud.").

The veteran filed a Notice of Disagreement with regard to the 
July 1998 rating decision which continued the 10 percent 
evaluation assigned for his right knee disability.  The RO 
issued a Statement of the Case, and obtained additional VA 
medical records.  The veteran was afforded a hearing before 
the RO in August 1999.  In October 1999, the RO issued a 
Supplemental Statement of the Case.

The evidence of record consists of VA examination reports, VA 
medical records, and private medical records.  VA 
examinations were performed in conjunction with this appeal 
in June 1998 and August 1999.  VA medical records from April 
1998, June 1998, and December 1998 have been associated with 
the claims file.  Private medical records from January 1993 
through March 1998 are also of record.

Private medical records dated January 1993 through March 1998 
show that the veteran has a history of right knee pain.  
Records dated January 1993 included a x-ray report, which 
revealed narrowing of the medial joint compartment with some 
slight hypertrophic spurring of the tibial spines.  No 
locking, buckling, or swelling was noted at that time.  
Examination records, dated February 1998, reflect that there 
was no effusion or joint line tenderness.  However, the 
record revealed that the veteran is unable to fully extend 
the right knee as compared to the left knee due to stiffness.  
Physical therapy records from February 1998 show that the 
veteran had no tenderness on palpation, decreased flexibility 
in the right lower extremity, and no edema, but pain 
increased medially with McMurray's test.  Additional physical 
therapy records from March 1998 indicate that the veteran saw 
improvement with physical therapy, and that extension of the 
right knee is zero degrees passively.  A letter from Paul 
Reiman, M.D., dated March 1998, reported that the veteran's 
symptomatology was traumatic arthritis of a status post 
tibial fracture and tibial spine fracture with loose bodies 
in the knee joint.

VA medical records from April and December 1998 show that the 
veteran complained of more frequent and worsening right knee 
pain.  In April 1998, he also complained of occasional 
episodes of difficulty with right leg straightening and 
stiffness.  Physical examination showed range of motion from 
5 to 120 degrees, tenderness at the medial joint line, and no 
laxity.  There was also no evidence of effusion, crepitation, 
or swelling.  The December 1998 records showed that the 
veteran reported occasional locking and giving way of the 
right knee.  Physical examination revealed a range of motion 
from 10 to 100 degrees, and that there was no evidence of 
effusion, with stable varus and valgus.  X-rays of the right 
knee in June 1998 revealed mild degenerative changes of the 
right knee joint.

As noted above, the veteran was afforded a VA examination in 
June 1998 and August 1999.  At the June 1998 examination, the 
veteran related that he gets stiffness and swelling, with 
occasional feelings of fatigability and laxity in the knee.  
The veteran also reported that he experiences flare-ups once 
or twice a month, with increased pain and limping.  The 
examiner reported that the veteran uses a brace, but can do 
normal daily activity.  The examiner also reported that 
physical examination showed generalized pain and tenderness 
of the posterior knee around the hamstring tendons, without 
any medial or lateral joint line pain.  Flexion was 0 to 125 
degrees with pain at the extremes.  There was no evidence of 
effusion, the veteran was noted as being able to ambulate 
without assistance, and the knee was stable to medial and 
lateral and anterior/posterior testing.

At the August 1999 VA examination, the veteran related that 
his knee pain worsens when he goes up and down stairs, and 
that he feels like the knee is going to give out.  The 
veteran also stated that he continues to wear a brace.  
Physical examination revealed that the veteran ambulates well 
without the brace and that there was no swelling, 
instability, or tenderness of the knee.  Range of motion was 
noted as 0 to 90 degrees, with pain at 90 degrees flexion.  
X-rays revealed narrowing of the medial compartment of the 
right knee, consistent with arthritis.

In addition, as stated earlier, the veteran testified at a 
BVA videoconference hearing in December 2000.  At that time, 
the veteran testified that he experiences pain and a feeling 
as though his knee is "going to give out," but that he can 
walk off the pain in a few minutes.  He also testified that 
he could walk the length of two football fields before the 
pain would require him to sit and rest.   He also reported 
that he wears a knee brace and takes an anti-inflammatory for 
the pain, as well as puts ice on his knee when it swells.  

Presently, the veteran's right knee disability is rated as 10 
percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  A 10 percent disability evaluation is warranted 
for slight recurrent subluxation or lateral instability of 
the knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  For 
the next higher 20 percent disability evaluation, there must 
be moderate knee impairment, with recurrent subluxation or 
lateral instability.  Id.

The veteran is also service connected for traumatic 
arthritis, so consideration must be given to an evaluation 
under Diagnostic Code 5010.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97.  Diagnostic Code 5010 indicates that traumatic 
arthritis is to be evaluated under Diagnostic Code 5003 for 
degenerative arthritis, which in turn indicates that the 
disability will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  Limitation of knee motion is evaluated 
under Diagnostic Codes 5260 and 5261.  "When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. . . ."  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Under Diagnostic Code 5260 a noncompensable evaluation is for 
assignment when flexion is limited to 60 degrees, while a 10 
percent evaluation is for assignment when flexion is limited 
to 45 degrees.  A 20 percent evaluation is warranted when 
flexion is limited to 30 degrees.  Under Diagnostic Code 5261 
a noncompensable evaluation is for assignment when extension 
is limited to 5 degrees and a 10 percent evaluation is for 
assignment when extension is limited to 10 degrees.  A 20 
percent evaluation is warranted when extension is limited to 
15 degrees.  

Upon reviewing the rating criteria in relation to the 
evidence for consideration, the Board finds that the 
veteran's disability picture warrants a combined 20 percent 
evaluation.  The evidence clearly demonstrates that there are 
no objective findings of recurrent subluxation or lateral 
instability of the knee, although the veteran does experience 
subjective symptoms of instability.  Thus, a higher 
evaluation under Diagnostic Code 5257 for moderate recurrent 
subluxation or lateral instability of the knee is not 
warranted.  However, the 10 percent evaluation assigned by 
the 1969 rating decision for residuals of a fracture of the 
right tibial plateau with laxity of the collateral ligaments 
is protected since it has been in effect for more than 20 
years.

Nevertheless, the recent medical evidence shows that the 
arthritis present in the right knee is a manifestation of the 
veteran's service connected disability.  Clearly the 
arthritis has produced separate and distinct manifestations 
apart from the laxity of the collateral ligaments originally 
present when service connection was first established.  
Specifically the arthritis has produced a painful limitation 
of motion that is not contemplated under the current 
evaluation under Diagnostic Code 5257.  See 38 C.F.R. § 4.59; 
VAOPGCPREC 9-98; VAOPGCPREC 23-97.  Therefore, the Board 
finds that an additional 10 percent evaluation is warranted 
for this painful limitation of motion.  In assigning this 
evaluation the Board would observe that at the time of the 
veteran's examinations and in treatment records the veteran 
exhibited pain with motion, but the limitation of motion was 
not to a degree to warrant a 20 percent evaluation under 
either Diagnostic Codes 5260 or 5261.  In this regard, the 
veteran's right knee has not been shown to manifest flexion 
limited to 30 degrees or extension limited to 15 degrees 
while symptomatic, or at any other time.  As such, a 20 
percent evaluation based on painful limitation of motion is 
not shown to be warranted.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

Finally, the Board also considered whether the veteran is 
entitled to an increased disability evaluation on an extra-
schedular basis.  However, the Board concludes that the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of regular rating schedule standards."  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that his right knee 
impairment, standing alone, resulted in marked interference 
with employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of the regular rating schedule standards.  In this regard, 
the records does not reflect any hospitalization for 
treatment of the veteran's right knee and he testified that 
he worked full time.  Moreover, he has only occasional flare-
ups and only missed approximately 32 hours of work in a year 
due to knee pain.  As such, there is no evidence of marked 
interference with the veteran's employment.  Accordingly, the 
Board finds that the criteria for submission for assignment 
of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) have not been met.


ORDER

An evaluation in excess of 10 percent for residuals of a 
fracture of the right tibial plateau with laxity of the 
collateral ligaments is denied.

Subject to the provisions governing the award of monetary 
benefits, an evaluation of 10 percent for residuals of a 
fracture of the right tibial plateau with traumatic arthritis 
is granted.  



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

